

115 HR 6235 IH: Securing Airspace For Emergency Responders Act
U.S. House of Representatives
2018-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6235IN THE HOUSE OF REPRESENTATIVESJune 26, 2018Mr. Tipton introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to prohibit the use of unauthorized unmanned aircrafts over
			 wildfires.
	
 1.Short titleThis Act may be cited as the Securing Airspace For Emergency Responders Act. 2.Prohibition (a)AmendmentChapter 2 of title 18, United States Code, is amended by adding at the end the following:
				
					40A.Use of unauthorized unmanned aircrafts over wildfires
 (a)Unmanned aircraft definedIn this section, the term unmanned aircraft has the meaning given the term in section 331 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note).
 (b)OffenseIt shall be unlawful for any person to operate an unmanned aircraft over a wildfire without authorization from relevant Federal agency personnel or any individual designated by a State or unit of local government to authorize such activity.
 (c)PenaltyAny person who violates subsection (b) shall be fined under this title, imprisoned for not less than 1 year, or both..
 (b)Table of sections amendmentThe table of section for chapter 2 of title 18, United States Code, is amended by inserting after the item relating to section 40 the following:
				
					
						40A. Use of unauthorized unmanned aircrafts over wildfires..
			